Citation Nr: 0126860	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  00-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Fargo, North Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1972 RO decision which denied service connection for 
a deviated nasal septum and sinusitis.

2.  Entitlement to an effective date earlier than March 2, 
1995, for service connection for a deviated nasal septum, 
sinusitis, obstructive sleep apnea, and depression.


REPRESENTATION

Appellant represented by:	William E. McKechnie, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) partly from an October 1999 RO rating decision which 
granted service connection, effective March 2, 1995, for a 
deviated nasal septum, sinusitis, obstructive sleep apnea, 
and depression; the veteran appeals for an earlier effective 
date for service connection for these conditions.  This 
appeal also arises from an October 2000 RO decision which 
found that a January 1972 RO decision denying service 
connection for a deviated nasal septum and sinusitis was not 
based on CUE.


FINDINGS OF FACT

1.  The RO's January 1972 rating decision denying service 
connection for a deviated nasal septum and sinusitis was 
reasonably supported by evidence then of record and the legal 
authority then in effect; the decision was not undebatably 
erroneous.

2.  The veteran did not appeal a January 1972 RO decision 
that denied service connection for a deviated nasal septum 
and sinusitis, or a July 1976 RO decision that denied service 
connection for a deviated nasal septum.

3.  The RO received the veteran's application to reopen 
claims for service connection for a deviated nasal septum and 
sinusitis on March 2, 1995, and on that date the RO also 
received the veteran's original claims for service connection 
for sleep apnea and depression.  The RO subsequently granted 
service connection for all these conditions effective from 
March 2, 1995.


CONCLUSIONS OF LAW

1.  The January 1972 RO decision denying service connection 
for a deviated nasal septum and sinusitis was not based on 
CUE.  38 U.S.C.A. § 5109A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105 (2001).

2.  The January 1972 and July 1976 rating decisions are final 
decisions, and the correct effective date for service 
connection for a deviated nasal septum and sinusitis is March 
2, 1995, the date of VA receipt of an application to reopen 
the claims with new and material evidence.  38 U.S.C.A. 
§§ 5108, 5110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

3.  The correct effective date for the grant of service 
connection for obstructive sleep apnea and depression is 
March 2, 1995, the date when the VA received the veteran's 
original claims for service connection for these conditions.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty in the Marine Corps from 
January 1970 to October 1971.  Service medical records 
include a December 1969 medical examination for entry into 
service, and this noted no pertinent abnormalities.  In March 
1970, the veteran was seen for a rash, stiff joints, stomach 
cramps, sore throat, and a cough.  The examiner's impression 
was resolving rubella.  In April 1970, he was seen for cold 
symptoms, with a cough, sore throat, and stomach cramps, and 
for "reevaluation of nasal obstruction."  He was seen in 
May 1970 for sinus congestion, fever, and the respiratory and 
digestive symptoms.  These symptoms were noted in a May 2, 
1970 medical record, and the assessment at that time was 
acute respiratory disease of over one month duration; this 
record also lists the veteran's reported past medical history 
as including usual childhood diseases, pneumonia at age 15, 
and right nasal obstruction secondary to trauma.

On May 11, 1970, a dispensary requested an ear, nose, and 
throat (ENT) consultation for the veteran, to address an 
"old" nasal fracture with chronic obstruction and continual 
upper respiratory infection problems with congestion and 
blockage.  Dispensary notes from May 12, 1970, state that the 
veteran had a deviated nasal septum and "old" fractured 
turbinate which would require corrective surgery.  The 
veteran was seen at an ENT clinic on June 15, 1970.  The 
examiner wrote that the veteran had fractured his nose two 
years ago, and had difficulty breathing through his nose, 
with greater difficulty in the right side of the nose than in 
the left.  The examiner noted a large dorsal hump, and 
deviated to the right of the cartilaginous septum.  There was 
compensatory hypertrophy of the left inferior turbinate.  The 
examiner's impression was deviated nasal septum.

The veteran underwent septorhinoplasty on October 19, 1970.  
The hospital record indicates that the surgery included 
removal of the dorsal hump and fracture of the walls of the 
nose and elevation of the tip.  He was discharged to duty on 
November 12, 1970.  The veteran was seen for congestion and 
other cold symptoms on three occasions in September 1971.  

The report of an October 1971 examination of the veteran for 
separation from service noted sinusitis by history.  However, 
the clinical evaluation portion of this examination noted 
that all pertinent systems were normal, including the nose, 
sinuses, mouth and throat, lungs and chest, and psychiatric 
system.

In October 1971, the veteran filed a claim for service 
connection for sinusitis, stuffed up nasal passages, and 
hearing loss in both ears.  In November 1971, he filed a 
claim for service connection for scar tissue on lungs, a 
sinus condition, and hearing loss.  The veteran wrote that he 
had first noticed the sinus condition in May 1970.

On VA ENT examination in December 1971, the veteran reported 
having had nasal surgery during service.  He reported 
continuing stuffiness and difficulty breathing through his 
nose.  The examiner noted a drop in the tip of the nose with 
loss of breathing space.  The examiner noted that the septum 
was too far to the right, and that the veteran reported that 
it had previously been too far to the left.  X-rays of the 
sinuses were normal.  A December 1971 VA general medical 
examination noted that the respiratory and psychiatric 
systems were normal; as to the nose and sinuses, the examiner 
refered to the VA ENT consultation; and the examiner's 
diagnoses were normal sinuses, and deviated nasal septum.

In a January 1972 rating decision, the RO denied the 
veteran's claims for service connection for a deviated nasal 
septum and sinusitis.  The rating decision noted the report 
that the veteran had fractured his nose two years prior to 
treatment in service, and that surgery for a deviated nasal 
septum in service was remedial treatment for a preservice 
condition.  The RO also noted that X-rays of the sinuses at 
the VA examination were normal, and the existence of chronic 
sinusitis was not shown by the evidence of record.  By a 
January 1972 letter, the RO informed the veteran of this 
decision and of his appellate rights, and he did not 
thereafter appeal.

In a statement dated June 1976, and received by the RO in 
July 1976, the veteran again claimed service connection for a 
nose problem.  He wrote that he had a nose problem that he 
had encountered in March or April 1970.  He reported that he 
had undergone nasal surgery in service, and a second nasal 
surgery at Minneapolis VAMC in 1971 or 1972.  

In July 1976, the RO received a summary of an April 1972 
admission to a VA hospital indicating that the veteran then 
underwent a revision septorhinoplasty.  The summary notes the 
veteran's septorhinoplasty 21/2 years earlier, with subsequent 
recurrent right airway obstruction, recessed columella 
deformity, and complete loss of tip support.  The examiner 
noted septal deflection to the left.

In a July 1976 rating decision, the RO reopened the veteran's 
claim for service connection for a deviated nasal septum, and 
again denied service connection.  The decision noted that 
service medical records indicated that the veteran had 
fractured his nose two years prior to treatment in service 
for a deviated nasal septum, and underwent treatment in 
service for such condition; the RO stated the deviated nasal 
septum existed prior to service and was not aggravated 
therein.  The veteran was informed of this decision and did 
not appeal.

VA medical records dated from 1994 through 1999 show 
treatment of the veteran for sleep apnea and for mental 
illness.  The records indicate that the veteran uses a 
continuous positive airway pressure (CPAP) device for his 
sleep apnea.  The veteran's claims file contains records 
related to his 1995 claim for disability benefits from the 
Social Security Administration (SSA).  The veteran claimed 
disability due to sleep apnea and related mental illness.

On March 2, 1995, the RO received a statement from the 
veteran, requesting to reopen his claim for a broken nose.  
He reported that he had had two surgeries on his nose in 
service.  He also requested service connection for sleep 
apnea and depression, claimed as secondary to the nose 
condition.

In a March 1995 rating decision, the RO found that the 
veteran's claims for service connection for sleep apnea and a 
nervous condition were not well-grounded claims.

Notes in the claims file reflect that, in April 1995, the RO 
requested all records of treatment of the veteran at the 
Minneapolis VAMC since 1971.  In May 1995, the Minneapolis 
VAMC sent the RO records of treatment of the veteran in 1994 
and 1995.  The VAMC reported that the records were the only 
records that they had regarding the veteran.  Correspondence 
in the claims file reflects that the veteran made additional 
efforts to obtain records of his treatment at the Minneapolis 
VAMC from the 1970s forward.  In July 1995, the RO informed 
the veteran that his claim for compensation was denied.

In January 1996, VA pulmonologist Roald A. Nelson, M.D., 
wrote that the veteran had been diagnosed with obstructive 
sleep apnea in May 1994.  Dr. Nelson wrote that the veteran 
had been referred for sleep apnea testing by his 
psychiatrist, who had been treating him for four or five 
years for depression, a problem with sleeping, and inability 
to function well on the job.  Dr. Nelson noted that those 
symptoms are all commonly seen in patients with obstructive 
sleep apnea.  Dr. Nelson wrote that there was no doubt that 
the veteran had obstructive sleep apnea for four to five 
years before the May 1994 diagnosis of obstructive sleep 
apnea.

In June 1996, the veteran wrote that he was seeking 
disability compensation for service-connected disabilities.  
He indicated that he had been injured during service, and 
that he had had surgeries during and shortly after service.  
He reported that his current disabilities had developed 
during his service.  In July 1996, the veteran filed a notice 
of disagreement with the July 1995 RO denial.

In a July 1996 rating decision, the RO denied service 
connection for sleep apnea and a nervous condition, and 
denied the request to reopen claims for service connection 
for a deviated nasal septum and sinusitis, finding that new 
and material evidence had not been submitted.  Also in July 
1996, the RO issued a statement of the case addressing the 
claims for service connection for sleep apnea and a nervous 
condition.

In November 1996, private physician Wayne R. Breitwieser, 
M.D., wrote that the results of the sleep apnea testing that 
the veteran underwent at a VA hospital in May 1994 showed 
that the veteran's obstructive sleep apnea was rather severe 
with potential for serious complications including a 
psychiatric disorder, etc.  Dr. Breitwieser wrote that 
obstructive sleep apnea generally developed over several 
years, and that it was likely that the veteran had the 
disorder at least five years prior to the diagnosis.

In a June 1997 statement, private physician James Leigh, 
M.D., wrote that he and his father had been the veteran's 
primary physicians since the veteran was approximately eight 
years old.  Prior to the veteran's enlistment, Dr. Leigh 
wrote, he had not observed that the veteran had a deviated 
nasal septum, and he had not treated him for sinusitis.  Dr. 
Leigh wrote that he had treated the veteran for a deviated 
nasal septum and for sinusitis only after the veteran's 
discharge from the military in 1971.  He noted that the 
veteran's service medical records showed treatment during 
service of a deviated nasal septum, requiring surgery, and 
treatment for sinusitis.  He noted that he had treated the 
veteran for a deviated nasal septum and sinusitis for years 
before the veteran was diagnosed with obstructive sleep 
apnea.  He noted that deviated nasal septum and sinusitis 
were the most common causes of sleep apnea.  Dr. Leigh 
enclosed a copy of treatment notes from the 1970s, including 
a May 16, 1972, notation that the veteran had had a nose 
operation five weeks earlier.

In June 1997, the veteran submitted a statement on VA Form 9.  
He wrote that his nose was broken two times while he was in 
service.  He indicated that the nose had been surgically 
rebuilt during service and again at the Minneapolis VAMC in 
April 1972.  He wrote that he had developed sleep apnea as a 
result of not receiving a third corrective surgery.  He 
reported that he had not had a deviated septum, sleep apnea, 
or any other nasal problems before he entered service.

In a July 1997 hearing at the RO, the veteran reported that 
he had not had any problems with his nose before service.  He 
reported that his nose had been broken by a drill instructor, 
when he was in boot camp.  He reported that months had passed 
before he received treatment for his nose problems, and that 
he had told the doctor that his nose had been broken by a 
drill instructor.  He stated that the doctor's notation that 
the nose had been fractured two years earlier may have been a 
simple error, as the injury had actually occurred 
approximately two months before the treatment.  He reported 
that he had surgery in service, and that his nose was then 
broken a second time, when a serviceman punched him.  He 
reported that he had a second nose surgery after service.  He 
reported that he had had trouble getting records from his 
1972 surgery at the Minneapolis VAMC.  He indicated that he 
eventually learned that his records had been misfiled.  The 
veteran asserted that he has had the symptoms of sleep apnea 
since he was in service.  He asserted that his psychiatric 
disorder was a result of his sleep apnea.

In 1997, and again in 1999, the veteran submitted medical 
literature regarding obstructive sleep apnea.  In 1997, he 
submitted a notarized statement from his mother.  His mother 
wrote that the veteran had not sustained any injuries of his 
nose, and had not received any treatment for a fractured 
nose, sinusitis, or any nervous condition before he entered 
service.  She reported that the veteran had called her while 
he was in service, and that he had told her that a drill 
instructor had hit him in the face and had broken his nose, 
and had forbidden him to go for medical treatment.  She 
stated that several weeks later the veteran had told her that 
he was being treated for pneumonia and sinusitis.  She 
reported that the veteran had come home on leave six months 
after entering service, and that she had seen a large hump on 
his nose that had not been present when he entered service.  
She wrote that the veteran had undergone surgery to rebuild 
his nose during service.  She reported that, several months 
after the surgery, the veteran had called her and told her 
that a serviceman had hit him in the nose, breaking the nose 
again.  She reported that the veteran told her he had 
breathing problems while he was in service.  She reported 
that the veteran had lived with his parents after separation 
from service, and that she had noticed that he snored very 
loudly, and that he was always tired, was extremely nervous, 
and would get upset easily.

The veteran also submitted a notarized statement from a 
friend, Mr. D. S., in 1997.  Mr. S wrote that he and the 
veteran had shared an efficiency apartment while they 
attended college, before the veteran entered service.  He 
wrote that their beds had been only three feet apart, but 
that he had never heard the veteran snore loudly at that 
time.  Mr. S. reported that he had visited the veteran in 
1972, when the veteran had just had a nose operation.  He 
reported that the veteran had told him that a drill 
instructor had hit him in the face and broken his nose, that 
he had undergone surgery to repair the nose, and that the 
nose had been broken a second time during service, when a 
serviceman punched him in the nose.  Mr. S. reported that he 
and the veteran remained friends after the veteran was in 
service, and that they sometimes stayed at friends' homes 
overnight.  He reported that on those occasions he heard the 
veteran snore very loudly.  He also reported that after the 
veteran's service the veteran showed unusual irritability, 
nervousness, and defensive behavior.

On VA respiratory examination in December 1997, the 
examiner's diagnosis was obstructive sleep apnea, not related 
to, or causing, or caused by, his psychiatric conditions; and 
status post septorhinoplasty times two.  On VA mental 
disorders examination in December 1997, the examiner stated 
that it was uncertain whether the veteran's depressive 
symptoms were secondary to his sleep apnea, but that it could 
be considered as likely as not that there was a relationship.  
The examiner stated that he would attribute about half of the 
veteran's decrease in overall function to his personality, 
rather than his apnea.

In January 1998, Ronald L. Johnson, M.D., wrote that he had 
reviewed the veteran's claims file.  He noted that the 
veteran had been seen in service for recurrent nasal 
congestion, and that there was a report of a nasal fracture 
two years prior to that treatment.  He found that it was not 
clear from service medical records whether the veteran had 
had sinusitis during service.  He concluded that it was 
highly unlikely that the deviated nasal septum had occurred 
during the veteran's service.  He opined that it appeared 
that the veteran's symptoms of obstructive sleep apnea had 
begun in the late 1980s.  He stated that obstructive sleep 
apnea was not caused by deviated nasal septum or sinusitis, 
but was caused by abnormal relaxation of muscles and tissues 
in the upper airway.

In April 1998, Dr. Breitwieser wrote that he had reviewed a 
large volume of the veteran's medical records.  "Once one 
knows the patient has had a diagnosis of obstructive sleep 
apnea," he wrote, "one can see the symptoms and signs 
presented in various visits to the physicians from as long 
ago as 1974 and 1972."  He stated that nasal obstruction is 
a known cause of obstructive sleep apnea.  He also opined 
that the veteran's irritability and other mental symptoms 
could be attributed to his obstructive sleep apnea.

In July 1998, James S. Wolfgram, R.N., P.A., wrote that he 
had reviewed information provided by the veteran.  Mr. 
Wolfgram concluded that the veteran had sustained significant 
nasal trauma during service, and that the nasal trauma had 
led to the veteran's current disability.

X-rays of the veteran's sinuses taken in April 1999 showed 
sphenoid sinusitis, and more chronic-appearing slight changes 
in the maxillary sinuses.  In July 1999, VA physician Syed 
Zaidi, M.D., reviewed the veteran's claims file, and examined 
the veteran.  Dr. Zaidi found that the veteran had a deviated 
nasal septum, that April 1999 X-rays showed evidence of 
chronic sinusitis, that the veteran had severe obstructive 
sleep apnea requiring nasal CPAP therapy, and that the 
veteran was morbidly obese.  Dr. Zaidi responded to requests 
for opinions about the etiology of the veteran's 
disabilities.  Dr. Zaidi concluded that it was as likely as 
not that the veteran sustained trauma to his nose while in 
service and suffered a deviated nasal septum as a consequence 
of injury.  Dr. Zaidi stated that it was as likely as not 
that chronic sinusitis was present during the veteran's 
service and later.  Dr. Zaidi found that it was more than 
likely that nasal obstruction secondary to deviated nasal 
septum and fracture nasal bones had caused the veteran's 
sleep apnea.

In an October 1999 rating decision, the RO reopened the 
veteran's claims for service connection for a deviated nasal 
septum and sinusitis, and granted service connection for both 
of those disabilities as being directly related to service.  
Also in that decision, the RO granted secondary service 
connection for obstructive sleep apnea and depression (the 
sleep apnea was found to be secondary to the deviated nasal 
septum, and the depression was found to be secondary to the 
sleep apnea).  The RO assigned effective dates of March 2, 
1995, for service connection for deviated nasal septum, 
sinusitis, obstructive sleep apnea, and depression.  Various 
percentage ratings were assigned for these conditions, and 
the veteran was also found to be permanently and totally 
disabled based on individual unemployability from these 
conditions, effective on March 2, 1995.

In November 1999, the veteran filed a notice of disagreement 
with the effective dates established for his service-
connected disabilities.  He asserted that all of his service-
connected disabilities were present by 1978.  In a 
substantive appeal received by the RO in April 2000, the 
veteran asserted that the RO had committed CUE in its January 
1972 rating decision which denied service connection for a 
deviated nasal septum and sinusitis.  He contended that the 
effective date of compensation for his service-connected 
disabilities should be in 1971.  The veteran asserted that, 
in the January 1972 decision, the adjudicator had not 
correctly applied 38 C.F.R. § 3.304(b), which creates a 
presumption that a service member is in sound condition at 
the time of entry into service.  The veteran also contended 
that the adjudicator had not correctly applied 38 C.F.R. 
§ 3.303(a), which requires the adjudicator to consider the 
entire evidence of record.

In a July 2000 hearing at the RO, the veteran asserted that 
he had not had any nose or sinus problems before service, and 
that his nose had been broken two times during service.  He 
described, as in the written statement submitted in November 
1999, his bases for asserting that the RO had committed CUE 
in its January 1972 decision.

In an October 2000 rating decision, the RO found that there 
was not CUE in the January 1972 rating decision.  The veteran 
has appealed this decision.

In statements submitted in May 2001 and June 2001, the 
veteran again presented his arguments regarding CUE and 
entitlement to an earlier effective date for service 
connection for his service-connected disabilities.  In June 
2001, the veteran presented those arguments at a Travel Board 
hearing at the RO before the undersigned Board Member.

Analysis

The veteran contends that the RO committed CUE in a January 
1972 rating decision which denied service connection for a 
deviated nasal septum and sinusitis, and he seeks to obtain 
an earlier effective date for service connection for these 
conditions based on such CUE.  The veteran also generally 
contends that service connection for his deviated nasal 
septum, sinusitis, obstructive sleep apnea, and depression 
should be effective from a date prior to March 2, 1995, 
possibly from the time of his separation from service..

The file shows that through correspondence, rating decisions, 
and statements of the case, the veteran has been informed of 
the evidence and legal requirements to substantiate his 
claims.  All pertinent evidence is already on file, 
particularly in view of the legal principles which govern the 
outcome of the claims.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§ 5103, 5103A (West Supp. 2001) (Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Moreover, the 
requirements of the VCAA are inapplicable to CUE claims.  
Livesay v. Principi, 15 Vet.App. 165 (2001).

CUE in the January 1972 RO decision which denied service 
connection for a deviated nasal septum and sinusitis

The January 1972 RO decision denied service connection for a 
deviated nasal septum and sinusitis.  The veteran alleges 
that such RO decision was based on CUE, and that correction 
of the CUE will result in an earlier effective date for 
service connection for such conditions.  

Law and regulation provide that an RO decision is subject to 
revision on the grounds of CUE.  For the purpose of 
authorizing benefits, revision of a decision because of CUE 
has the same effect as if the correct decision had been made 
on the date of the one revised.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion with which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, it must 
be shown that the correct facts, as they were known at the 
time, were not before the adjudicator (disagreement as to how 
the facts should have been weighed will not suffice) or the 
law in effect at the time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  See Cook v. Principi, 258 F.3d 1311 (Fed.Cir. 
2001); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  A veteran will be considered to 
have been in sound condition when examined and accepted for 
service, except as to disorders noted at entrance into 
service, or when clear and unmistakable evidence demonstrates 
that the disability existed prior to service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304(b) (2001).  In all respects 
pertinent to the present case, these legal provisions were 
the same at the time of the January 1972 RO rating decision.  
See 38 U.S.C. §§ 310, 311 (1970); 38 C.F.R. § 3.303, 3.304(b) 
(1972).

The veteran argues that the RO erred in the January 1972 
decision when it found that his deviated nasal septum existed 
prior to his service and was not aggravated by service; he 
asserts that his nose was never fractured before service, but 
was first fractured during service when a drill instructor 
struck him.  He also reports that his nose was fractured a 
second time later in service, when a serviceman hit him.

The RO's January 1972 decision that the deviated septum 
existed before service and was not aggravated by service 
(that in-service treatment was only remedial treatment for 
the preservice condition) finds some support in the evidence 
available at the time of that decision.  Although a deviated 
nasal septum was not noted at the service entrance 
examination (thus raising a presumption of soundness), 
service records from early in the veteran's service referred 
to an "old" nose fracture, and in fact included a history in 
1970 that the fracture occurred two years ago (which would be 
well before entrance into service).  Service medical records 
are devoid of documentation of an incident of trauma to the 
nose during service.  There was no mention of nose injuries 
during service in the report of a VA examination in 1971.  
The veteran had made no allegation of in-service nose trauma 
at the time his claim was adjudicated by the RO in January 
1972.  

From the evidence available to the RO in January 1972, a 
reasonable adjudicator could have found that there was clear 
and unmistakable evidence to rebut the presumption of 
soundness, that the deviated nasal septum had existed before 
service, and that there was only ameliorative treatment of 
the preservice condition during service (no service 
aggravation).  The correct facts, as they were known at the 
time, were before the RO, and it is not shown that the law 
then in effect was incorrectly applied.  The veteran's 
current disagreement with how the RO weighed the facts in 
January 1972 is insufficient to establish CUE.  Undebatable 
error as required for CUE is not shown in the January 1972 RO 
decision to deny service connection for a deviated nasal 
septum.

The January 1972 RO decision also denied service connection 
for sinusitis on the basis that the evidence did not show the 
existence of a chronic disability.  Evidence available at the 
time of this decision included service medical records 
showing intermittent sinus symptoms.  The 1971 service 
separation examination noted sinusitis by history, yet the 
sinuses were objectively normal on clinical evaluation at 
that time.  The 1971 VA examination found normal sinuses and 
normal sinus X-rays. 

One requirement for service connection is the current 
existence of the claimed disability.  Based on the evidence 
available in January 1972, a reasonable adjudicator could 
have found that chronic sinusitis did not currently exist, 
and therefore service connection was not warranted.  The 
correct facts, as they were known at the time, were before 
the RO, and it is not shown that the law then in effect was 
incorrectly applied.  The veteran's current disagreement with 
how the RO weighed the facts in January 1972 is insufficient 
to establish CUE.  Undebatable error as required for CUE is 
not shown in the January 1972 RO decision to deny service 
connection for sinusitis.

In summary, the Board finds that the RO did not commit CUE in 
its January 1972 decision denying service connection for a 
deviated nasal septum and sinusitis.

Effective date earlier than March 2, 1995 for service 
connection for a deviated nasal septum, sinusitis, sleep 
apnea, and depression.

The RO has assigned an effective date of March 2, 1995 for 
service connection for a deviated nasal septum, sinusitis, 
sleep apnea, and depression.  The veteran claims an earlier 
effective date for service connection.  The Board has already 
addressed and rejected a claim for an earlier effective date 
for service connection for a deviated nasal septum and 
sinusitis under the theory of CUE in a January 1972 RO 
decision.  The Board will now address other legal principles 
which govern the effective date for service connection for a 
deviated nasal septum, sinusitis, sleep apnea, and 
depression.

An unappealed RO decision is final, although a previously 
denied claim may be reopened with new and material evidence.  
38 U.S.C.A. §§  5108, 7105.

The effective date for an award of service connection and 
compensaition, based on an original claim, is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400, (b)(2).

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of receipt of the reopened claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).

The RO denied the veteran's claims for service connection for 
a deviated nasal septum and sinusitis in a January 1972 
rating decision.  In a July 1976 rating decision, the RO 
reopened the claim for service connection for a deviated 
nasal septum, and again denied service connection.  The 
veteran did not appeal either the January 1972 or July 1976 
RO decision, and each of those decisions became final.  On 
March 2, 1995, the RO received the veteran's application to 
reopen claims for service connection for a deviated nasal 
septum and sinusitis, and thereafter a quantity of new and 
material evidence was submitted.  The RO reopened the 
previously denied claims for service connection for a 
deviated nasal septum and sinusitis, and it awarded service 
connection effective March 2, 1995.  Under the cited legal 
authority, an effective date prior to March 2, 1995, the date 
the RO received the application to reopen the claims, is not 
permitted. 

The veteran first requested service connection for sleep 
apnea and depression in a claim that the RO received on March 
2, 1995, many years after service.  Under the cited legal 
authority, service connection for these conditons is not 
permitted prior to March 2, 1995, the date of RO receipt of a 
claim many years after service.

The law, not the evidence, governs the outcome of the claim 
for an earlier effective date for service connection.  As a 
matter of law, the veteran is not entitled to an effective 
date earlier than March 2, 1995 for service connection for a 
deviated nasal septum, sinusitis, sleep apnea, and 
depression.  Sabonis v. Brown, 6 Vet.App. 426 (1994).










ORDER

The claim that there was CUE in a January 1972 RO decision, 
which denied service connection for a deviated nasal septum 
and sinusitis, is denied.

An effective date earlier than March 2, 1995, for service 
connection for a deviated nasal septum, sinusitis, 
obstructive sleep apnea, and depression, is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

